EDMONDS, J.,
dissenting.
For the reasons stated in their opinions, I agree with Judge Deits and Judge Haselton that the state’s assignment of error is broad enough to encompass all grounds ruled on by the trial court and that the trial court erred in suppressing the evidence seized from defendant’s residence. I write separately, however, to express my view that Judge Armstrong errs in his concurring opinion by considering circumstances not known to the officers at the time of their entry into defendant’s residence for purposes of determining whether they had probable cause and exigent circumstances to search.
Judge Armstrong, reciting from the trial court’s findings, says that there had been 32 false alarms at defendant’s residence over a six-year period, that defendant had been cited approximately seven times under a Lake Oswego false alarm ordinance, and that, during the time period that the search occurred, over 99 percent of all residential alarms *433received by the city police were false alarms. 198 Or App at 402 (Armstrong, J., concurring). Indeed, the trial court found:
“During the one-year period from July 2001 to July 2002, 2,026 alarms occurred that came to the attention of the Lake Oswego Police Department. Of those alarms, 1,327 were residential. Of the residential alarms, all but two were false alarms. Expressed as a percentage, 99.85 percent of all residential alarms were false alarms [.]”
The trial court concluded that “[t]he false alarm rate in Lake Oswego is so high that a sounding alarm cannot add to the showing of probable cause [.]” The trial court erred, and Judge Armstrong errs, by including those facts in the calculus to determine probable cause when that information was unknown to the officers at the time that they entered defendant’s residence.
The test for determinating probable cause to search must be based not on what the officer could believe but on the information that the officer “actually believed, based upon the underlying facts of which he was cognizant, together with his own training and experience.” State v. Owens, 302 Or 196, 204, 729 P2d 524 (1986); see also State v. Groda, 285 Or 321, 324, 591 P2d 1354 (1979) (“[t]he searching officer personally must have information which constitutes probable cause, or the searching officer must be directed to make the search by an officer who personally has that knowledge”).
In this case, the officers who conducted the search were Brady and Forman. Brady testified, in part:
“Q. Were you aware, Officer Brady, that from July 2001 to July 2002, you, individually, responded to 42 false alarms in the course of your duties as a police officer in Lake Oswego?
“A. I did not know that.
* % * *
“Q. Over the years that you worked there, can you give us an estimate of how many false alarms you probably responded to?
“A. I couldn’t even hazard to guess.
“Q. Hundreds?
*434“A. Probably, if what you are saying is true, 42 a year, if that’s an average, times seven.”
Officer Forman testified, in part:
“Q. * * * You are familiar, are you not, at least generally, with the high incidence of false alarms in Lake Oswego?
<t% $ ‡ ‡ ‡
“A. Oh, high number. Yes.
“Q. Are you familiar with just how high a percentage of false alarms there are?
“A. No. All I could say about that is there are many. I don’t know percentages.
“Q. Would you be surprised to know that for the last reporting year, from July 2001 to July of this year, its over 99 percent false alarms?
“A. No, that wouldn’t surprise me. Like I said, I don’t know the percentages, but many false alarms.”
Later, Forman was asked whether he was familiar with the age of the alarm system in defendant’s residence and whether he was aware of repairs to the alarm because of malfunctions. Forman replied, “I have no idea what might or might not have been done with [defendant’s] alarm. I don’t know.”
The first component of the test for probable cause under Owens is to determine the facts that the officers knew when they arrived at defendant’s residence after the police received a phone call from a neighbor. Forman, the supervising officer, summarized those facts in his testimony at the suppression hearing:
“Well, I arrived and talked to Officer Brady, and I knew there had been an alarm at the residence, that the door, front door, was open, and that there had been a car that had left sometime prior to the alarm. That from my understanding, it wouldn’t have been [defendant], who I understood resided there, but somebody else. It was my understanding that [defendant] had left a couple of hours before, or sometime prior, and that there was — supposedly been another car seen leaving after that.”
*435Significantly, neither officer testified that he was aware of the number of false alarms that had occurred at defendant’s house or the percentage of false alarm reports made during the previous year to the Lake Oswego Police Department at the time that they entered the residence.
The second component of the test from Owens for purposes of determining probable cause is the officers’ training. In that regard, Forman testified that, when a burglar alarm goes off at a residence and no one is found at the residence, the officers are trained to
“check windows and doors and make sure it’s all secure. If everything is secure, all appears to be in order, there isn’t anything out of the ordinary, * * * anything other than you have an alarm and no visible entry or the building not— isn’t open. You just leave a false alarm notice at the location and leave.”
When, however, the premises are unsecured, such as having been left with an open door, officers are trained “to go ahead and make entry into the premises and check for persons.” Besides checking to determine if there are persons inside the residence, officers are also trained to investigate whether there are
“[s]igns of a crime that could have been committed; say, a ransacked house. Depending what room you might be in, say, in the living room where there might be sound equipment, TVs, VCRs, where things are piled up on the floor, does it look like things are missing? Sometimes, if there had been an entry into a home and an alarm went off, say, for example, somebody had been frightened off and left, there could be items piled up as if someone was going to take them out. So you are looking for people, for signs that things don’t appear as they probably should be in somebody’s home.”
Finally, the third component of probable cause under the Owens test is the officers’ experience. Brady testified that, in his experience, a common method of entry for burglars is through an unlocked door. The combination of the circumstances of a burglar alarm and an open door when the resident is not present constitutes a situation where, based on his experience, Brady “attempt[s] to make sure that *436nobody has entered the residence and might be inside.”1 As to the officers’ experience or knowledge of the incidence of false alarms at defendant’s residence and throughout the city, this record demonstrates that neither officer was aware of the number of false alarms at defendant’s residence or the percentage of false alarms received by the Lake Oswego Police Department at the time of their entry into defendant’s residence. Also, Brady was unaware of the number of false alarms to which he had previously responded. He commented, “I couldn’t even hazard a guess.” Forman testified that he was not familiar with “how high a percentage of false alarms” are received by the police department, although he agreed with defense counsel that there are “many.”2 Forman also was asked about his experience regarding the incidence of false alarms at defendant’s residence. He said, “I have no idea[,] * * * I don’t know.” Even when defendant is given the benefit of all reasonable inferences that can be drawn from the officers’ testimony, the most that can be said from the record before us is that the officers were aware that “many” alarms that they respond to turn out to be false.
“Probable cause” to conduct a warrantless search does not require certainty. State v. Collicott, 56 Or App 605, 608, 642 P2d 1187, rev den, 293 Or 190 (1982). In general, probable cause to search exists when a reasonable person would believe it is more likely than not that the objects of a search will be found at the location to be searched. State v. Anspach, 298 Or 375, 380, 692 P2d 602 (1984). Here, the object of the officers’ search was to determine if the crime of burglary had been or was being committed at the time the officers arrived. The issue of the reasonableness of the search turns on what information the officers were cognizant of at that time in light of their training and experience. In my view, even though the officers knew that “many” false alarms are reported to the Lake Oswego Police Department *437annually, a reasonable person would believe it more likely than not that defendant’s residence had been or was the subject of an ongoing burglary when the officers arrived. That is because the officers learned that defendant had left the residence several hours earlier, that a burglar alarm had gone off after he left without any apparent explanation for its occurrence, that another car had been observed leaving the residence after that time, and that the front door was left open. Those facts permit a reasonable belief that a burglary had occurred, or was occurring, and they outweigh the officers’ knowledge that many alarms in the city ultimately turn out to be false.
In his, concurring opinion, Judge Armstrong responds to the above analysis by reasoning that the state does not argue that the information not known to the officers could not be considered and that, although “[t]hey did not know that the rate of false alarms was 99 percent, * * * they knew that a sounding alarm did not have much if any bearing on whether a burglary had occurred, which is the conclusion that the trial court reached.” 198 Or App at 409 n 6 (Armstrong, J., concurring). The concurrence is wrong on both counts.
ORS 138.220 provides the standard of review that is applicable to the order in this case. It provides that the order “can be reviewed only as to questions of law appearing upon the record.” With regard to Judge Armstrong’s assertion that the officers “knew that a sounding alarm did not have much if any bearing on whether a burglary had occurred,” the officers did not testify to that fact, as the above quotations of their testimony illustrates. Although hypothetically a fact-finder could draw such an inference about the officers’ mental state based on their experiences, the trial court in this case did not make such a finding. Rather, its findings in its order about the rate of false alarms are made with regard to the issue of “objective probable cause,” which is solely a question of law. This court’s “function is to decide whether the trial court applied legal principles correctly to [the] facts” that it did find and that are supported by the evidence. State v. Stevens, 311 Or 119, 126, 806 P2d 92 (1991). By considering information not known to the officers at the time that they made the entry into defendant’s residence, the trial court *438committed an error of law for the reasons described above. It is certainly within our authorized scope of review to correct that error by considering only those facts that are legally relevant to the legal question of objective probable cause.
Further, Judge Armstrong’s assertions that the state does not make the argument that the trial court erred by considering information not known by the officers at the time of entry and that this court therefore should not address the trial court’s error in that respect is puzzling and proceeds from a premise that is, with respect, not completely factually accurate. There is no question of preservation under ORAP 5.45 regarding the issue of objective probable cause in this case. Both parties argued the issue to the trial court, and the trial court expressly ruled on that issue. Moreover, the state expressly argues on appeal that the trial court erred in deciding that there was not objective probable cause under the totality of the circumstances: “In making the determination of objective reasonableness, this court examines the totality of the facts and circumstances and reviews anew the trial court’s legal conclusions.” Although it is correct that the state on appeal never expressly asks this court to limit its analysis of objective probable cause to the information known to the officers at the time of entry, the state does argue the import of the false alarm evidence as it comments on the issues of objective probable cause and exigent circumstances. For example, the state asserts, “Although it was possible that the alarm was a false one - especially in light of the large number of false alarms in Lake Oswego - the totality of the circumstances suggested otherwise.”
The preceding analysis of objective probable cause based on the facts of which the officers were cognizant, together with their training and experience, is based on the “totality of the circumstances,” as both the state and defendant correctly urge. But not all the circumstances in this case are germane to the determination of objective probable cause as the previously cited case law indicates. Contrary to the implication of Judge Armstrong’s assertion, I am unaware of any cognizable legal principle of appellate review that prevents this court from correctly applying a rule of law by excluding evidence that is not relevant to the determination of a legal question merely because the parties do not make a *439particular argument about that evidence. Rather, I submit that this court has an affirmative duty to apply the law correctly when confronted with a question of law. Otherwise, we perpetuate an incorrect understanding of the law.
Accordingly, I dissent.3

 These facts also created the exigency that permitted the officers to enter without procuring a search warrant.


 Defense counsel asked Forman, “Would you be surprised to know that for the last reporting year, from July 2001 to July of this year, it’s over 99 percent false alarms?” Forman answered, “No, that wouldn’t surprise me.” While counsel’s question, based apparently on a subsequent survey of police records, may be factually correct, Forman did not adopt that assertion in his response to the question. He merely testified to what his state of mind would be if he learned of that fact.


 I also agree with the state’s argument that the entry into defendant’s residence by the officers was not to search for evidence of a crime committed by defendant. Rather, it occurred pursuant to the officers’ community caretaldng function pursuant to the city’s own administrative policy. Consequently, Article I, section 9, and the Fourth Amendment are not implicated. See also ORS 133.033. However, that has not been the focus of the debate in this court due to our disagreement about whether we are required to affirm because the state purportedly did not raise on appeal am alternative ground on which the trial court ruled.